ITEMID: 001-89901
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF VORONIN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1954 and lives in Novovoronezh, a town in the Voronezh Region.
5. As a victim of Chernobyl, the applicant was entitled to benefits. Considering himself underpaid, he brought two actions against a local welfare authority.
6. On 6 May 2004 the Novovoronezh Town Court awarded the applicant 92,648.54 Russian roubles (RUB) in arrears. This judgment became binding on 17 May 2004 and was enforced on 11 November 2005.
7. On 10 May 2006 the Town Court awarded the applicant RUB 1,080,629.27 in arrears and fixed a new amount of periodic payments. This judgment became binding on 18 July 2006. The welfare authority considered that the award contained an error to the extent that it had not taken into account a past payment. For this reason, on 27 November 2006 the Town Court clarified the judgment and reduced the award to RUB 987,980.73. The judgment was enforced by 29 November 2007.
8. Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months. Under section 242.2.6 of the Budget Code of 31 July 1998, the Ministry of Finance must enforce a judgment within three months.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
